Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending.
Claims 1-19 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 13-19.
Response to Arguments
Applicant's arguments filed on 03/14/2022 have been fully considered but they are not persuasive.
In Remarks, pp. 10-11, Applicant contends: 
Applicant respectfully submits that the pending claims amount to significantly more than the judicial exception. As demonstrated with respect to limitations added by the present Amendment, the method and apparatus as claimed constitute a technical improvement in the field in accordance with MPEP 2106.05(a).
According to the present disclosure, the complexity of the design of an activation function is reduced, to enable the execution of an activation function using a mobile program of a portable communication device. That is, the present disclosure simplifies complex computation so that artificial intelligence learning is enabled even in the programming of a handheld device such as a smart phone. By doing so, the present disclosure provides for implementation of a variety of artificial intelligence technologies by a smart phone user, anytime, anywhere.
Therefore, Applicant argues that the claimed invention is not directed to a judicial exception. However, should Examiner deem otherwise, Applicant argues that the judicial exception has been integrated into a practical application. 
For example, according to the present disclosure, the claimed apparatus for executing a function for deep learning includes a portable communication device (FIG. 6), which communicates with an artificial neural network related to the deep learning algorithm. The artificial neural network is made up of an input layer, a hidden layer, and an output layer, and either of the first node and the second node is a node included in one of more of the layers of the artificial neural network. Thus, the processor 630 receives an input value inputted to the first node of the artificial neural network and determines the value to be positive or negative.
In addition, Applicant argues that the limitation "wherein the first activation function and the second activation function are respectively executed on a mobile program of the portable communication device" describes processes performed using a portable communication device and thus are not mental processes. That is, the first activation function and the second activation function are processes which cannot be carried out without the recited hardware of such a portable communication device. 
Accordingly, Applicant respectfully requests this rejection be withdrawn.

Examiner’s response:
Applicant asserts “Applicant respectfully submits that the pending claims amount to significantly more than the judicial exception. As demonstrated with respect to limitations added by the present Amendment, the method and apparatus as claimed constitute a technical improvement in the field in accordance with MPEP 2106.05(a)” along with “the present disclosure simplifies complex computation so that artificial intelligence learning is enabled even in the programming of a handheld device such as a smart phone”. 
However, it appears that each processing step is just applying the abstract idea to a general field of endeavor. In addition, the technical improvement in the field is not necessarily reflected in the claims. Thus, the claims do not amount to significantly more than the judicial exception. In addition, the current claims do not clearly indicate where “a artificial neural network related to the deep learning algorithm” is.

In addition, Applicant asserts “Applicant argues that the judicial exception has been integrated into a practical application” along with “the claimed apparatus for executing a function for deep learning includes a portable communication device (FIG. 6), which communicates with an artificial neural network related to the deep learning algorithm. The artificial neural network is made up of an input layer, a hidden layer, and an output layer, and either of the first node and the second node is a node included in one of more of the layers of the artificial neural network. Thus, the processor 630 receives an input value inputted to the first node of the artificial neural network and determines the value to be positive or negative.” 
However, as mentioned above, it appears that each processing step is just applying the abstract idea to a general field of endeavor. In addition, executing an artificial neural network on a portable communication device doesn’t necessarily integrate the judicial exception into a practical application.

Furthermore, Applicant asserts “the limitation "wherein the first activation function and the second activation function are respectively executed on a mobile program of the portable communication device" describes processes performed using a portable communication device and thus are not mental processes. That is, the first activation function and the second activation function are processes which cannot be carried out without the recited hardware of such a portable communication device.” 
However, the “portable communication device” may be interpreted as an additional element, and the “activation function” may be interpreted as “Mathematical Concepts” in the 35 U.S.C. 101 analysis. Thus, processing activation functions on a portable communication device doesn’t necessarily overcome the abstract ideas.

Therefore, the applicant’s arguments are not convincing.

Examiner’s Remarks
“CONTINGENT LIMITATIONS” of MPEP 2111.04.II says “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. … The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.” Thus, based on the “CONTINGENT LIMITATIONS” of MPEP 2111.04.II, claim 1 is examined only for the first two limitations since the “determining …” step only considers a positive or negative value, but doesn’t deal with a zero value even though ‘an input value’ may be zero. Thus, all of the limitations except the first two limitations are not examined since they are not required to be performed because the condition(s) precedent are not met. In addition, only claim 11 is examined among the dependent method claims 2-12 since only claim 11 is related to the first two limitations. Note that in order to prevent the contingent condition, the “determining …” step may have an additional zero value condition, or only two conditions as shown in fig 3, or something else.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1 recite(s) “communicating, using a portable communication device, with an artificial neural network related to the deep learning algorithm”. However, it appears that the specification is silent in regards to the communication, using a portable communication device, with an artificial neural network related to the deep learning algorithm. Instead, par 81 of the specification says “In addition, the processor 630 controls fundamental operations for communication and multimedia operation of a portable communication device, such as a smart phone, according to a preset program” without any communication with “an artificial neural network related to the deep learning algorithm”. This is changing the scope of the claimed invention without support from the specification, therefore it is rejected under 112(a) lack of written description. In addition, claim(s) 13 is/are rejected for the same reason.
Claim(s) 1, 13 each recite(s) limitations that raise issues of indefiniteness as set forth above, and dependent claim(s) 2-12, 14-19 is/are rejected at least based on their direct and/or indirect dependency from independent claims 1, 13. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 is/are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention at least because it is not clear where “an artificial neural network related to the deep learning algorithm” is. For example, “an artificial neural network” may be in another portable communication device, a server or something else. However, the claim and the specification does not disclose where “an artificial neural network” is. It appears that “an artificial neural network related to the deep learning algorithm” may need to read “an artificial neural network related to the deep learning algorithm on a server” or something else. For the purposes of examination, “an artificial neural network related to the deep learning algorithm on a server” is used. In addition, claim(s) 13 is/are rejected for the same reason.
Claim(s) 13 recite(s) the limitation “the deep learning algorithm” in line 4.  There is insufficient antecedent basis for this limitation in the claim (with emphasis underlined). For the purposes of examination, “a deep learning algorithm” is used. 
Claim(s) 13 is/are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention at least because it is not clear if the apparatus comprises “a portable communication device”, “a processor” and “a memory”, or if “a portable communication device” comprises “a processor” and “a memory”, or something else. In other words, the relationship among “the apparatus”, “a portable communication device”, “a processor” and “a memory” is not clearly recited.
Claim(s) 1, 13 each recite(s) limitations that raise issues of indefiniteness as set forth above, and dependent claims 2-12, 14-19 are rejected at least based on their direct and/or indirect dependency from independent claims 1, 13. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Judicial Exception

Claims 1-19 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to claim 1 / 13, the claim recites method / apparatus, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 13, in part, recites
“communicating, using a portable communication device, with an artificial neural network related to the deep learning algorithm;
receiving an input value inputted to a first node of the artificial neural network;
determining whether the input value is positive or negative; 
executing a first activation function in response to the input value being positive, or executing a second activation function in response to the input value being negative; and 
providing a value resulted from the execution of the first activation function or the execution of the 10second activation value to a second node of the artificial neural network;
wherein the first activation function and the second activation function are respectively executed on a mobile program of the portable communication device,” (mental process), 
“wherein the first activation function is a Rectified Linear Unit (ReLU) function, and
wherein the second activation function is a linear function having a first gradient in a first section of a negative number region and having a second gradient in a second section of the negative number region, the second gradient being different from the first gradient.” (math concept).

The limitation “communicating, using a portable communication device, with an artificial neural network related to the deep learning algorithm;
receiving an input value inputted to a first node of the artificial neural network;
determining whether the input value is positive or negative; 
executing a first activation function in response to the input value being positive, or executing a second activation function in response to the input value being negative; and 
providing a value resulted from the execution of the first activation function or the execution of the second activation value to a second node of the artificial neural network;
wherein the first activation function and the second activation function are respectively executed on a mobile program of the portable communication device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, “receiving”. That is, other than general purpose computing device like a processor and “receiving”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a processor configured to”, “memory configured to”, “portable communication device”, “artificial neural network”, “deep learning algorithm”, “receiving” and “mobile program” languages, “communicating”, “determining”, “executing”, “providing” in the limitations citied above could be performed by a human mind (e.g., a human data modeler can build network based forecast models for prediction), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  

The limitations of “wherein the first activation function is a Rectified Linear Unit (ReLU) function, and
wherein the second activation function is a linear function having a first gradient in a first section of a negative number region and having a second gradient in a second section of the negative number region, the second gradient being different from the first gradient”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting computer processor and memory, the steps of calculating a Rectified Learn Unit, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 /13 recites the additional elements: a computing device / a processor, which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 13 is directed to an abstract idea.
In addition, the claim 1/13 recites an additional elements – the act of receiving data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of receiving data is recited at a high-level of generality (i.e., as a generic act of receiving performing a generic act function of receiving data) such that it amounts no more than a mere act to apply the exception using a generic act of receiving. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim 1/13 is directed to an abstract idea. 

2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
In addition, the claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of receiving/transmitting data amounts to no more than a mere act to apply the exception using a generic act of receiving/transmitting. A mere act to apply an exception using a generic act of receiving/transmitting cannot provide an inventive concept. The claim is not patent eligible.

(Dependent Claims)
Claims 2-12 / 14-19 are dependent on claim 1 / 13 and include all the limitations of claim 1 / 13. Therefore, claims 2-12 / 14-19 recite the same abstract ideas cited in claim 1 / 12.
With regards to claims 2-12 / 14-19, the claims recite further steps for mathematical calculations, as drafted, under its broadest reasonable interpretation, covers steps for mathematical calculations, which is a mathematical concept.  Accordingly, the claims recite an abstract idea.  
This judicial exception is not integrated into a practical application.  The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.

Art Rejection Analysis
Claims 13-19 could be allowed if 112(a), 112(b) and 101 rejections are overcome, since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 13-19. Regarding the examiner’s statement of reasons for allowance, please see “Art Rejection Analysis” in the previous Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guay et al. (US 2020/0118333 A1) further in view of Desai et al. (US 2019/0041961 A1)

Regarding claim 1
Guay teaches 

A method for executing an activation function for a deep learning algorithm, the method comprising: 
communicating, using a portable communication device, with an artificial neural network related to the deep learning algorithm;
receiving an input value inputted to a first node of the artificial neural network;
(Guay, [fig(s) 1-2] [par(s) 13-23] “Costume augmentation system 100 does so at least in part by using software code 110 to provide image 130 as an input to ANN 108 configured as a 2D skeleton estimation engine, and to receive 2D skeleton data 132 generated by ANN 108 based on image 130. … More generally, remote communication device 140 may be any suitable mobile or stationary computing device or system remote from computer server 102 storing ANN 108, and capable of performing data processing sufficient to provide a user interface, support connections to network 120, and implement the functionality ascribed to remote communication device 140 herein.”;)

In the alternative, Desai can also be interpreted to teach the following limitation:
receiving an input value inputted to a first node of the artificial neural network;
(Desai, [fig(s) 20-23] [par(s) 209-225] “FIG. 20 is an illustration of a neural network for application of power savings in zero activations according to some embodiments. …  Each layer of CNN 2000 receives data as input (which is referred to as activation), performs convolution requiring large numbers of multiplication operations between weights and inputs. The CNN 20000 may further apply a nonlinear activation function Rectified Linear Unit (ReLU), resulting in the output 2050.” [par(s) 39-46] “FIG. 1 is a block diagram of a processing system 100, according to an embodiment. In various embodiments the system 100 includes one or more processors 102 and one or more graphics processors 108, and may be a single processor desktop system, a multiprocessor workstation system, or a server system having a large number of processors 102 or processor cores 107. In one embodiment, the system 100 is a processing platform incorporated within a system-on-a-chip (SoC) integrated circuit for use in mobile, handheld, or embedded devices.” [par(s) 218-223] “FIG. 22 is an illustration of a server system to apply powers savings for a neural network having zero activations during inference according to some embodiments. In some embodiments, a server system 2200 includes a processing system such as the processing system 100 illustrated in FIG. 1.”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning system of Guay with the zero input value receiving of Desai. 
Doing so would lead to saving compute power for neural network operation by clock gating systolic compute during training or inference when it is determined that either weight or activation, or both, are zero.
(Desai, [par(s) 34-37] “In some embodiments, an apparatus, system, or process is to detect and suppress all neural network activation values that are zero back to memory, and thus save power by eliminating Write bandwidth for such values. A node having a zero value in a weight or a zero value in an activation (or both) may be referred to as a zero activation. In some embodiments, an apparatus, system, or process is to save compute power for neural network operation by clock gating systolic compute during training or inference when it is determined that either weight or activation, or both, are zero”)

Regarding claim 11
Guay teaches 

at least one of the first node and the second node is a node located in at least one of an input layer, a hidden layer, and an output layer of the artificial neural network.
(Guay, [fig(s) 1-2] [par(s) 13-23] “Costume augmentation system 100 does so at least in part by using software code 110 to provide image 130 as an input to ANN 108 configured as a 2D skeleton estimation engine, and to receive 2D skeleton data 132 generated by ANN 108 based on image 130. … More generally, remote communication device 140 may be any suitable mobile or stationary computing device or system remote from computer server 102 storing ANN 108, and capable of performing data processing sufficient to provide a user interface, support connections to network 120, and implement the functionality ascribed to remote communication device 140 herein.”;)

In the alternative, Desai can also be interpreted to teach the following limitation:
at least one of the first node and the second node is a node located in at least one of an input layer, a hidden layer, and an output layer of the artificial neural network.
(Desai, [fig(s) 20-23] [par(s) 209-225] “FIG. 20 is an illustration of a neural network for application of power savings in zero activations according to some embodiments. …  Each layer of CNN 2000 receives data as input (which is referred to as activation), performs convolution requiring large numbers of multiplication operations between weights and inputs. The CNN 20000 may further apply a nonlinear activation function Rectified Linear Unit (ReLU), resulting in the output 2050.” [par(s) 39-46] “FIG. 1 is a block diagram of a processing system 100, according to an embodiment. In various embodiments the system 100 includes one or more processors 102 and one or more graphics processors 108, and may be a single processor desktop system, a multiprocessor workstation system, or a server system having a large number of processors 102 or processor cores 107. In one embodiment, the system 100 is a processing platform incorporated within a system-on-a-chip (SoC) integrated circuit for use in mobile, handheld, or embedded devices.” [par(s) 218-223] “FIG. 22 is an illustration of a server system to apply powers savings for a neural network having zero activations during inference according to some embodiments. In some embodiments, a server system 2200 includes a processing system such as the processing system 100 illustrated in FIG. 1.”; e.g., fig 20 may read on “at least one of the first node and the second node is a node located in at least one of an input layer, a hidden layer, and an output layer of the artificial neural network”.)

The combination of Guay, Desai is combinable with Desai for the same rationale as set forth above with respect to claim 1. 
Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129